Name: Council Regulation (EC) NoÃ 1811/2004 of 11 October 2004 amending Regulation (EC) NoÃ 2287/2003 as concerns the number of days at sea for vessels fishing for haddock in the North Sea and the use of bottom trawls in waters around the Azores, the Canary Islands and Madeira
 Type: Regulation
 Subject Matter: natural environment;  regions of EU Member States;  fisheries
 Date Published: nan

 20.10.2004 EN Official Journal of the European Union L 319/1 COUNCIL REGULATION (EC) No 1811/2004 of 11 October 2004 amending Regulation (EC) No 2287/2003 as concerns the number of days at sea for vessels fishing for haddock in the North Sea and the use of bottom trawls in waters around the Azores, the Canary Islands and Madeira THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 20 thereof, Having regard to the proposal from the Commission, Whereas: (1) According to recent scientific reports, and in particular the reports of the International Council for the Exploration of the Sea (ICES), highly sensitive deep-water habitats have been found and mapped in the Atlantic. Those habitats host important and highly diverse biological communities and are considered to require priority protection. In particular, they are defined as habitats of Community interest in Council Directive 92/43/EC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (2). Furthermore, deep-water coral reefs have recently been included in a list of endangered habitats in the framework of the Convention for the Protection of the Marine Environment of the North-East Atlantic (OSPAR Convention). (2) According to scientific evidence, recovery from damage to these habitats produced by trawl gear towed through the bottom is either impossible or very difficult and slow. The waters around the Azores, the Canary Islands and Madeira contains several known or potential deep-water habitats that have until recently been preserved from trawling. It is therefore appropriate to prohibit the use of bottom trawls and similar gear in waters around the Azores, the Canary Islands and Madeira where these habitats are still in a favourable conservation status. (3) New scientific information indicates that the catches of cod taken in fisheries carried out under the conditions specified in point 17 of Annex IV to Council Regulation (EC) No 2287/2003 of 19 December 2003 fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (3) are likely to be low, and consequently these fisheries pose little additional risk to cod recovery. An increase in the number of days fishing for haddock is therefore justified. (4) In order to ensure the livelihood of Community fishermen, it is important that the fisheries be available as soon as possible. Therefore, it is imperative to grant an exception to the six-week period mentioned in paragraph I(3) of the Protocol on the role of national Parliaments in the European Union, annexed to the Treaty on European Union and to the Treaty establishing the European Community. (5) Regulation (EC) No 2287/2003 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2287/2003 is hereby amended as follows: 1. In Annex IV the following point is added: 19. Trawling ban in waters around the Azores, the Canary Islands and Madeira Vessels shall be prohibited from using any bottom trawl or similar towed nets operating in contact with the bottom of the sea in waters under the sovereignty or the jurisdiction of Member States within the areas bounded by a line joining the following coordinates: (a) Azores Latitude 36 ° 00 ² N longitude 23 ° 00 ² W Latitude 42 ° 00 ² N longitude 23 ° 00 ² W Latitude 42 ° 00 ² N longitude 34 ° 00 ² W Latitude 36 ° 00 ² N longitude 34 ° 00 ² W (b) Canary Islands and Madeira Latitude 27 ° 00 ² N longitude 19 ° 00 ² W Latitude 26 ° 00 ² N longitude 15 ° 00 ² W Latitude 29 ° 00 ² N longitude 13 ° 00 ² W Latitude 36 ° 00 ² N longitude 13 ° 00 ² W Latitude 36 ° 00 ² N longitude 19 ° 00 ² W. 2. In Annex V the following is added in point 6: (g) By way of derogation from the number of days referred to in point (a), Table I, Grouping of fishing gears referred to in point 4a , Member States may increase the maximum days present within the area and absent from port to 12 for vessels fitted with VMS and holding special fishing permits, referred to in point 17(b) of Annex IV, that are valid one calendar month or more. Such vessels  shall notify national authorities of the place and time at which any landings of fish will be made at least four hours before such a landing occurs,  may only aggregate days as laid down in point (b) for the period that a special fishing permit, referred to in point 17(b) of Annex IV, is held without interruption,  may only transfer days as referred to in point 10 to vessels that benefit from an increase of the fishing days in accordance with this point.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2004. For the Council The President B. R. BOT (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 206, 22.7.1992, p. 7. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ L 344, 31.12.2003, p. 1. Regulation as last amended by Regulation (EC) No 1691/2004 (OJ L 305, 1.10.2004, p. 3).